Citation Nr: 0515677	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disabilities.  

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
disabilities.  

3.  Entitlement to service connection for an abdominal muscle 
injury claimed as a residual of duodenal ulcer surgery.  

4.  Entitlement to an evaluation greater than 20 percent for 
a duodenal ulcer.  

5.  Entitlement to an evaluation greater than 20 percent for 
status post cartilage surgery, left knee.  

6.  Entitlement to a higher initial evaluation for an 
abdominal scar, rated as noncompensably disabling since July 
3, 2000 and 10 percent disabling since January 13, 2003.  

7.  Entitlement to an effective date earlier than July 3, 
2000 for the grant of service connection for an abdominal 
scar.  

8.  Entitlement to an effective date earlier than January 13, 
2003 for the grant of a 10 percent evaluation for an 
abdominal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from several decisions rendered by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In short, the veteran has perfected appeals as 
to RO decisions in February 2000, November 2001, May 2004, 
and August 2004.  

The issues of service connection for a cervical spine 
disability and a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

Finally, in various statements submitted to the RO, the 
veteran has alleged that he has a respiratory disorder that 
is due to or aggravated by his service-connected post 
operative residuals of a duodenal ulcer.  This issue has not 
been developed on appeal.  Accordingly, it is referred to the 
RO for further action.  


FINDINGS OF FACT

1.  There is no probative evidence of record that a surgical 
repair of a perforated duodenal ulcer in July 1960 results in 
a current disability characterized by a muscle injury or 
peritoneum scars and adhesions.  

2.  The veteran's residuals of a duodenal ulcer are currently 
manifested by complaints of daily epigastric abdominal pain, 
nausea and intermittent vomiting.  Anemia, weight loss, or 
recurring incapacitating episodes of severe symptoms 
averaging 10 or more days in duration at least four times 
yearly are not shown.  

3.  The veteran's left knee disability results in a torn 
medial meniscus, painful motion with guarding and subjective 
complaints of instability.  

4.  The veteran's left knee disability results in extension 
of the leg limited to approximately 10 degrees with x-ray 
evidence of osteoarthritis and objective evidence of pain 
upon motion.  

5.  The veteran's abdominal scar is approximately 20 
centimeters by 4 millimeters.  It is not a deep scar, 
associated with underlying tissue damage, unstable, or cause 
limitation of function of the affected part.  Affording the 
veteran the benefit of the doubt, since January 13, 2003, 
there is objective evidence that the abdominal scar is tender 
and painful upon examination.  

6.  On February 4, 2000, the RO received the veteran's claim 
for an increased rating for his service-connected duodenal 
ulcer.  

7.  It is not factually ascertainable that a 10 percent 
evaluation was warranted for the veteran's abdominal scar at 
any time prior to January 13, 2003.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for an abdominal 
muscle injury claimed as a residual of duodenal ulcer surgery 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Code 7305 (2004).

3.  The criteria for an evaluation greater than 20 percent 
for status post cartilage surgery, left knee on the basis of 
instability or recurrent subluxation, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2004).  

4.  The criteria for a separate 10 percent rating, but no 
more, based upon limitation of extension of the left leg with 
osteoarthritis and painful motion are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261(2004); VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 
(August 1998).  

5.  Prior to January 13, 2003, the criteria for an initial 
compensable evaluation for an abdominal scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.31, 4.7, 4.118, Diagnostic Codes 7801-
7804 (2001 & 2004).

6.  Since January 13, 2003, the criteria for an evaluation 
greater than 10 percent for an abdominal scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.31, 4.7, 4.118, Diagnostic Codes 7801-
7804 (2001 & 2004).

7.  An effective date of February 4, 2000, for the grant of 
service connection for an abdominal scar is assigned.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.157, 
3.400 (2004).  

8.  The criteria for an effective date prior to January 13, 
2003, for the assignment of a 10 percent evaluation for a 
service-connected abdominal scar, are not met. 38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a March 2002 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that needed to send to VA in order to substantiate 
the claim, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised to identify 
evidence showing an increase in severity in his service-
connected duodenal ulcer, left knee condition and scars and 
evidence showing a relationship between his service-connected 
disabilities and a current cervical and lumbar spine 
disability.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim. 

Additionally, by way of July 2003 and February 2004 letters, 
the veteran was asked to submit or identify evidence 
pertinent to his claims.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical center.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded several VA examinations as noted below.  

In response to the RO's letter in July 2003, the veteran 
indicated that he had no further medical evidence or medical 
opinions to submit in support in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background Pertinent To Duodenal Ulcer Related Claims  

A hospital summary in July 1960 reflects that the veteran was 
treated for a perforated duodenal ulcer.  He underwent a 
surgical repair of the ulcer.  A hospital summary did not 
note any complications following surgery.  

During a VA examination in October 1960, the veteran 
complained of continued burning sensation in his abdomen.  
There were no other complaints.  An x-ray revealed evidence 
of chronic gastritis.  The duodenal bulb emptied and filled 
satisfactorily.  A physical examination revealed some 
tenderness in the epigastrium under pressure, and a well 
healed surgical incision scar.  

The veteran underwent a VA joint and stomach examination in 
June 1995.  He reported a current weight of 200 pounds.  He 
reported pain in his upper epigastrium on occasion.  There 
was a curved 9-inch scar on the right upper hypochondrium.  
The examiner opined that the veteran still had occasional 
pain secondary to stomach problems but without any active 
ulcer.  

An upper gastrointestinal series in June 1998 revealed mild 
thickening of the duodenal mucus, with no definite ulcer 
crater identified.  

In March 2000, the veteran underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  Since the last 
examination, the veteran reported that he had occasional 
recurrent abdominal pain in the midepigastric area.  He also 
had occasional bloating.  There was no hematemesis or melena.  
He had no recent perforations.  He had no symptoms suggestive 
of obstruction.  His weight was 211 pounds.  His abdomen was 
somewhat protruding.  Bowel sounds were present.  He had a 
healed right subcostal surgical incision.  There were no 
masses present.  The veteran claimed some tenderness to 
palpation over midepigastric area.  The diagnosis was 
occasional recurrent epigastric abdominal pain without 
further complication.  

During a VA examination in October 2001, the veteran gave a 
history of daily epigastric pain that was often associated 
with nausea and vomiting.  He took Tagamet, Alka-seltzer, 
Tums, or milk to relieve the pain.  He also reported 
abdominal bloating.  His appetite was fair and he had gained 
about 15 pounds in the past year.  Upon physical examination, 
the veteran's weight was 215 pounds.  The abdomen was soft 
with mild tenderness to palpation in the epigastrium.  No 
masses were felt.  Bowel sounds were normal.  

During a VA examination in January 2003, the veteran 
complained of recurrent pain in the area of the abdominal 
incision.  He also complained of some abdominal muscle 
weakness and recurrent abdominal pain.   The veteran weighed 
214 pounds.  He had a well-healed 8-inch long oblique right 
upper quadrant linear surgical scar.  There was no hernia 
present.  The veteran claimed tenderness to palpation over 
the scar.  The scar appeared unremarkable.  The was no 
swelling or deformities.  There was no abdominal muscle 
weakness appreciated.  

VA outpatient treatment records do not show treatment for a 
duodenal ulcer, an abdominal muscle injury, or abdominal 
incisional scar.  

A.  Service Connection For Abdominal Muscle Injury

The veteran contends that his surgical repair of a duodenal 
ulcer results in current symptoms characterized by catching 
and pulling abdominal sensations.  He contends that the 
abdominal sensations are due to muscle tissue scars and 
adhesions, peritoneum scars and adhesions, or both.  As a 
result, he alleges that a separate compensable evaluation 
under the Diagnostic Code pertaining to evaluation of muscle 
injuries or adhesions of the peritoneum.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Estaban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Estaban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated by the instructions under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  

Additionally, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the Diagnostic Code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114 
(2004).  

Upon review of all of the evidence of record, to include that 
as set forth above, as well as statements by the veteran in 
the claims folder, and various treatise articles submitted, 
the Board finds that criteria for service connection for a 
muscle injury of the abdomen, or a separate compensable 
evaluation for a muscle injury are not met.  In this respect, 
the Board notes that the veteran is currently in receipt of a 
20 percent evaluation for a duodenal ulcer, as well as a 10 
percent evaluation for a tender and painful residual 
abdominal surgical scar.  The competent evidence, however, 
does not show that the veteran suffers from a current 
disability manifested by a muscle injury or adhesions of the 
peritoneum.  While it is clear the process of repair of the 
duodenal ulcer in 1960 likely involved dissection of the 
abdomen, the hospital discharge summary did not show any 
complications of surgery, and there is no medical evidence 
showing that the surgery resulted in a current muscle injury 
or adhesions of the peritoneum.  Rather, upon examination in 
January 2003, no weakness of the abdominal muscles was 
appreciated.  Additionally, other cardinal signs and symptoms 
of a muscle injury, such as loss of power, lowered threshold 
of fatigue, fatigue-pain, impaired coordination or 
uncertainty of movement are not medically shown.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.

The Board is cognizant of the fact that the veteran should 
receive ratings for all disabilities arising out of the 
repair of the duodenal ulcer.  Assuming, however, for the 
sake of argument, that the veteran does have adhesions of 
peritoneum, the rating criteria, nevertheless indicates that 
the various Diagnostic Codes for evaluating the digestive 
system should not be combined, and separate rating would 
violate the principle against pyramiding, as set forth in 
38 C.F.R. § 4.14.  

B.  Evaluation of Duodenal Ulcer

By way of a November 1960 decision, the RO granted service 
connection for a duodenal ulcer.  A 10 percent evaluation was 
assigned.  In April 1970, the RO assigned a 20 percent 
evaluation for the disability.  The RO has rated the 
disability pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7305 pertaining to the evaluation of duodenal ulcers.  

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings of the digestive system.  66 Fed. Reg. 29,488 (May 
31, 2001) (codified as amended at 38 C.F.R. § 4.114).  
However, because the amendment did not change the particular 
codes that are applicable to the veteran's claim, the Board 
need not analyze the claim pursuant to the revised portions 
of the regulation.

Under Diagnostic Code 7305, a 20 percent evaluation is 
warranted for moderate duodenal ulcers with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is granted for 
moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation is assigned for severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2004).  

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included a 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, 
clinically significant weight loss has essentially not been 
shown to be a manifestation of the veteran's duodenal ulcer 
residuals.  

In this matter, the Board finds that the criteria for an 
evaluation greater than 20 percent have not been met.  In 
this respect, the veteran's residuals of a duodenal ulcer are 
manifested by subjective complaints of daily epigastric pain.  
During the October 2001 VA examination, he also reported that 
epigastric pain was accompanied by nausea and vomiting.  
Objectively, there was some evidence of tenderness over the 
midepigastric area.  There is no competent evidence that the 
disability results in weight loss or anemia, hematemesis or 
melena or requires standard ulcer therapy.  Rather, over the 
course of the appeal, the veteran had weight gain.  
Additionally, the VA examination reports and the VA 
outpatient treatment records do not document recurrent 
incapacitating episodes.  It follows then that the criteria 
for a 40 or 60 percent evaluation under Diagnostic Code 7305 
are not met.  

The Board has considered whether a higher evaluation is 
warranted pursuant to other potentially applicable Diagnostic 
Codes.  

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  The evidence does not show, however, that the 
veteran has any mild circulatory symptoms, diarrhea or weight 
loss.  As such a 40 percent evaluation or higher is not 
warranted under Diagnostic Code 7308.  

Additionally, the Board has considered whether a higher 
evaluation is warranted pursuant to Diagnostic Code 7301.  
Under such Diagnostic Code a 30 percent rating is assigned 
for moderately severe adhesions of peritoneum with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent prolonged episodes of pain.  Finally, a 50 
percent rating is assigned for severe adhesions of peritoneum 
with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  See 
38 C.F.R. § 4.114, Diagnostic Code 7301 (2004).  In this 
matter, however, there is no evidence that the veteran has 
adhesions of the peritoneum, let alone severe adhesions, or 
any obstruction.  As such a higher evaluation is not 
warranted under Diagnostic Code 7301.  

C.  Evaluation of Left Knee Disability

The veteran's service medical records reflect that in 
September 1958 he was treated for a tear of the left medial 
meniscus.  He underwent a surgical excision of semilunar 
cartilage of the knee joint.  A December 1980 rating decision 
granted service connection for postoperative residuals of a 
medial meniscectomy of the left knee.  A 10 percent 
evaluation was initially assigned.  By way of a July 1995 
decision, the RO assigned a 20 percent evaluation for the 
left knee disability.  

This matter comes on appeal from a May 2004 decision that 
denied an evaluation greater than 20 percent for the left 
knee disability.  

The veteran underwent a VA examination in August 2000 in 
connection with his claim for an increased disability rating.  
Therein, he reported persistent and increasing left knee 
pain.  He also complained of surgical scar pain.  Upon 
physical examination, the veteran was noted to walk with a 
limp.  The veteran claimed some tenderness to palpation over 
the medial lateral anterior aspect of the left knee.  There 
was no swelling, deformity, or instability demonstrated.  He 
performed flexion to 110 degrees and extension from 0 to 20 
degrees.  The examiner noted that the left knee condition did 
not result in weakness, decreased endurance, incoordination 
or fatigability.  X-rays of the left knee were normal.  The 
pertinent diagnosis was persistent left knee pain.  

During a VA examination in October 2001, the veteran reported 
that he had constant pain in the knee.  The knee condition 
would flare up with cold weather changes or after walking for 
long periods of time.  He reported constant stiffness in the 
knee.  There was no locking, but the knee gave out while 
walking.  The knee was reportedly weak and fatigued easily.  
Upon physical examination, there was a flexion deformity of 
10 degrees.  There was no evidence of swelling or effusion.  
He could flex the knee from 10 to 120 degrees and extend the 
knee to 10 degrees.  Movements were guarded.  There was no 
evidence of weakened movement or loss of strength.  An x-ray 
revealed minimal degenerative osteoarthritis.  

VA outpatient treatment records in 2000 and 2001 do not show 
treatment for the left knee disability.  

During a VA scar examination in January 2003, the veteran 
complained of recurrent pain in the left knee.  He had a 3-
inch scar over the medial aspect of the knee.  There was no 
tenderness to palpation over the scar.  There was no swelling 
or scar deformities.  The scar appeared insignificant.  The 
diagnosis was recurrent left knee pain.  

A November 2003 MRI examination of the knee revealed a tear 
of the posterior horn of the medial meniscus.  There was a 
small joint effusion.  Bony edema was noted in the tibial 
plateau.  

Finally during a VA examination in February 2004, the veteran 
reported constant pain in the knee.  The knee gave away 
sideways and backwards but did not lock.  He used a brace.  
He was contemplating knee surgery.  Upon physical 
examination, the veteran walked with an antalgic gait and 
wore a knee brace.  There was no swelling or effusion of the 
knee.  There was a flexion deformity of 8 degrees and genu 
valgum of 5 degrees.  The knee was tender to palpation.  
Active and passive flexion was from 8 to 120 degrees.  
Extension was to 8 degrees short of 0 degrees.  There was 
crepitus during movement.  Movements of the knee were guarded 
and accompanied by pain.  Flexors of the knee revealed 
weakened movement against resistance due to pain.  Muscle 
strength was normal.  McMurray's test and tests for lateral 
instability were negative.  The diagnosis was chronic tear of 
the medial meniscus with flexion deformity.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

A 20 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for moderate impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  The 
words "slight," "moderate," and "severe" are not defined 
in the VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable.  38 
C.F.R. § 4.6 (2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, warrants a noncompensable evaluation, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees, a 20 percent rating is assigned; and 
when flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Extension of the leg limited to 5 degrees is noncompensable, 
when limited to 10 degrees warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  See also 38 
C.F.R. § 4.71, Plate II (2004), which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

Upon review of the evidence of record the Board finds that 
the left knee disability is manifested by pain, mild 
instability, and limitation of motion.  As of November 2003, 
the knee was shown to have a torn medial meniscus.  There is 
evidence of weakened movement and guarding due to pain upon 
motion.  While there are subjective reports of instability, 
tests for lateral instability in January 2004 were negative.  
On the basis of the foregoing, the Board finds that moderate 
impairment is demonstrated.  Hence, a 20 percent rating under 
Diagnostic Code 5257, but not greater is warranted.  

There is x-ray evidence of arthritis in the knee joint.  
Additionally, the left knee disability results in extension 
limited to approximately 10 degrees.  As such, the Board 
finds that this constitutes a separate disability entitled to 
a 10 percent evaluation.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).  There is 
not, however, compensable limitation of motion or other 
findings which would support a rating in excess of 10 
percent.

D.  Evaluation of Abdominal Scar

In February 2000, the veteran claimed entitlement to a higher 
evaluation for his service-connected duodenal ulcer.  He 
underwent a VA examination in March 2000.  Therein, the 
veteran complained of abdominal pain in the midepigastric 
area.  There were no complaints with respect to his surgical 
scar.  The examiner noted that the veteran had a healed 
subcostal surgical incision.  

In April 2000, the RO issued a decision in which it denied an 
evaluation greater than 20 percent for the veteran's service-
connected duodenal ulcer.  

In a letter received in July 2000, the veteran contended that 
his surgical scar was tender at times and rubbed on his 
clothing.  He argued that the RO had failed to take into 
consideration the scar when it issued its April 2000 
decision.  

VA outpatient treatment records from December 2000 to August 
2001 do not show complaints or treatment for an abdominal 
scar.  

During an October 2001 VA examination, the veteran complained 
of epigastric pain.  He did not note any complaints 
attributable to the surgical scar.  A physical examination 
revealed mild tenderness to palpation in the epigastrium.  
The examination report did not contain any findings 
attributable to the abdominal scar.  

A rating decision in November 2001 granted service connection 
for an abdominal scar.  A noncompensable evaluation (0 
percent) was assigned, effective July 3, 2000.  

The veteran underwent another VA examination on January 13, 
2003.  Therein, he complained of recurrent pain in the area 
of the surgical incision.  Upon physical examination, he had 
a well-healed 8-inch long oblique right upper quadrant linear 
surgical scar.  There was no hernia present.  The veteran 
claimed some tenderness over the scar.  The scar, however, 
appeared unremarkable.  There was no swelling or deformity.  
There was no abdominal muscle weakness.  

The veteran underwent a VA scar examination in October 2003.  
Therein, he complained that the abdominal scar was sensitive 
to touch and rubbed against his clothing.  Upon physical 
examination, the scar was approximately 20 centimeters long 
and 4 millimeters wide.  It was pinkish, flat, soft, 
moveable, and with no visible loss of subcutaneous tissue.  
There was no keloid component or inflammation noted within 
the scar.  

By way of a November 2003 decision, the RO assigned a 10 
percent evaluation for the abdominal scar, effective January 
13, 2003.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's service-connected abdominal is rated as 
noncompensably disabling since July 3, 2000 and rated as 10 
percent disabling since January 13, 2003.  The criteria for 
evaluating skin disorders changed in August 2002, during the 
pendency of this appeal.  The veteran was notified of the 
changes to the rating criteria by way of supplemental 
statements of the case issued during the course of the 
appeal.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Therefore, the Board must evaluate 
the veteran's claim under both the former criteria and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  

Under the former criteria, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

Under the amended criteria, a 10 percent evaluation is 
warranted for scars that are located other than the head, 
face or neck that are deep or that cause limited motion and 
where the area exceeds 6 square inches.  A 20 percent 
evaluation is warranted for such scars that have an area 
exceeding 12 square inches (77 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one 
associated with underlying soft tissue damage.  Note (2).  

Additionally, a 10 percent evaluation is warranted for scars 
that are located other than the head, face, or neck, are 
superficial and do not cause limited motion where the area or 
areas are approximately 144 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2004).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note 2.  

A 10 percent evaluation is warranted for a scar, which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2004).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note 1.  

Under Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1.  

Finally, in every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2004). 

The Board has carefully reviewed the evidence of record and 
finds that under either rating criteria, for the period prior 
to January 13, 2003, the preponderance of the evidence is 
against a compensable evaluation for the abdominal scar.  In 
this respect, for this period, there is no competent evidence 
showing that the scar was painful upon objective examination, 
unstable, deep, or caused limitation of motion.  As such, an 
initial compensable evaluation is not warranted.  

During the VA examination in January 2003, the veteran 
complained of tenderness over the scar.  Although it is 
debatable, the examiner appears to concede that the scar is 
tender.  This is the first objective evidence of record that 
indicates that the disability meets the criteria for a 10 
percent evaluation.  The Board has carefully considered 
whether an evaluation greater than 10 percent is warranted 
for the abdominal scar.  However, the scar is not deep, does 
not cause limited motion, or limitation of function of the 
affected part, and does not cover an area exceeding 6 square 
inches.  As such, since January 13, 2003, an evaluation 
greater than 10 percent is not warranted.  

E.  Effective Date Claims


The veteran is seeking an earlier effective date for the 
grant of service connection for his abdominal scar.  The 
veteran also contends that an effective date prior to January 
13, 2003 is warranted with respect to the assignment of a 10 
percent evaluation for his postoperative residual abdominal 
scar.  

As noted above, on February 4, 2000, the RO received a 
statement from the veteran in which he claimed entitlement to 
an increased rating for his service-connected duodenal ulcer.  
There was no claim that the service-connected digestive 
disorder had resulted in a disability characterized by an 
abdominal scar.  On July 3, 2000, the RO received a statement 
from the veteran in which he alleged for the first time that 
his service-connected duodenal ulcer resulted in a tender and 
painful abdominal scar.  

The RO subsequently granted service connection for the 
disability and assigned an effective date of July 3, 2000.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(b)(2)(i) (2004).

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2004).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004); Harper v. Brown, 10 Vet. App. 125 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim." 

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2004).  

In this matter, in July 1995, the RO denied an increased 
rating for the veteran's service-connected duodenal ulcer.  
The veteran did not initiate an appeal.  As such, the 
decision is final.  The next communication from the veteran 
indicating an intent to apply for VA benefits is on February 
4, 2000, at which time the RO received a statement from the 
veteran, in which he requested an increased rating for his 
service-connected duodenal ulcer.  Although there is no 
specific reference in this letter to an abdominal scar, it is 
clear that that a surgical scar is part of the underlying 
disability for which service connection is in effect.  As 
such, the Board finds that February 4, 2000 is the proper 
effective date for the grant of service connection for the 
abdominal scar.  

The evidence shows, however, that it was not factually 
ascertainable until January 13, 2003, that the postoperative 
abdominal scar disability met the criteria for a higher 10 
percent evaluation.  In this respect, there is no objective 
that the abdominal scar was tender or painful upon objective 
examination or otherwise approximated the criteria for a 
compensable evaluation.  Rather, the VA examination report in 
March 2000 noted a healed surgical scar and the October 2001 
VA examination report did not include findings of a tender or 
painful scar.  

The veteran contends that "epigastrium pain" noted in the 
March 2000 VA examination report is referable to his 
abdominal scar.  The Board finds the appellant's argument 
unpersuasive.  The report noted abdominal pain in the 
epigastrium area.  The report then goes on to document that 
the veteran used Tagamet for treatment of his abdominal pain.  
It is clear, thus, that reference to the epigastrium in the 
report, refers to the veteran's service-connected digestive 
disability, rather than a post-operative residual abdominal 
scar.  Accordingly, it is not factually ascertainable until 
January 13, 2003 that the abdominal met the criteria for an 
increased rating.  

In short, while the Board finds that an effective date of 
February 4, 2000 is assignable with respect to the claim for 
service connection for a postoperative abdominal scar, the 
Board concludes that January 13, 2003, 1999, is the earliest 
effective date that may be assigned for a 10 percent 
evaluation for the abdominal scar.  


ORDER

Service connection for an abdominal muscle injury is denied.  

An evaluation greater than 20 percent for a duodenal ulcer is 
denied.  

A evaluation greater than 20 percent for status post 
cartilage surgery, left knee is denied.  

A separate 10 percent evaluation, but no more, for 
osteoarthritis, left knee resulting in limitation of 
extension, is granted, subject to the law and regulation 
governing the payment of monetary benefits.  

An initial compensable rating prior to January 13, 2003 for a 
postoperative abdominal scar is denied.  

A rating in excess of 10 percent since January 13, 2003 for a 
postoperative abdominal scar is denied.  

An effective date of February 4, 2000 for the grant of 
service connection for a postoperative abdominal scar is 
granted.  

An effective date prior to January 13, 2003 for the 
assignment of a 10 percent evaluation for the veteran's 
service-connected postoperative abdominal scar is denied.  


REMAND

The veteran contends that a cervical spine disability was 
incurred in service or is aggravated by his service-connected 
left knee disability.  He contends that a lumbar spine 
disability is aggravated by the left knee disability.  

The Board notes, in this respect that service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In these matters, the veteran has been afforded previous VA 
examinations.  None, however, have included an opinion with 
respect to whether the veteran's service-connected left knee 
disability aggravates the claimed cervical and lumbar spine 
disorders.  As such, the Board finds that these matters must 
be remanded for additional development.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  

While the Board regrets that a remand of these matters will 
further delay an appellate decision, such remand is necessary 
to ensure compliance with all due process requirements.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for a 
cervical spine or lumbar spine 
disability.  If the veteran responds, the 
RO should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic or other 
appropriate examination to determine the 
severity and etiology of any cervical and 
lumbar spine disabilities diagnosed.  The 
claims file must be made available to the 
physician for review in conjunction with 
the examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
cervical spine diagnosed is related to 
service. 

A complete rationale for any opinion 
expressed should be included in the 
report.  

The examiner is also requested to render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected left knee disability 
aggravates or causes either the veteran's 
lumbar spine or cervical spine 
disability.  

If a positive association is found, the 
examiner should comment, if possible, as 
to what portion (as a percentage) of the 
cervical or lumbar disability is due to 
the service-connected left knee 
disability.  

In offering such opinions, the examiner 
is requested to comment upon the April 
1994 opinion from Alexandros D. Powers, 
M. D. that indicated that the veteran's 
knee condition affected his gait, and the 
long-term alteration of gait caused 
biomechanical alterations that affected 
the spine.  

4.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for a 
cervical spine disability and a lumbar 
spine disability in light of all 
pertinent evidence (to include all that 
added to the claims file since the RO 
certified the appeal to the Board) and 
legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


